 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   BRUCE ALLEN,                             Case No. CV 21-02759 AB (RAO)
12                       Petitioner,
                                              JUDGMENT
13          v.
14   PEOPLE OF THE STATE OF
15   CALIFORNIA,
16                       Respondent.
17

18         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
19   without prejudice for the reasons set forth in the related Order Summarily Dismissing
20   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
21   Certificate of Appealability.
22

23   DATED: April 28, 2021
24
                                           ANDRÉ BIROTTE JR.
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
